Citation Nr: 0507662	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at Eye-Ear Optical on 
August 4, 2003.  


REPRESENTATION

Veteran represented by:	To be clarified


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

According to information in the duplicate Medical 
Administration Service (MAS) file, the veteran served on 
active duty from October 1974 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in San Antonio, 
Texas.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete her claim, and 
of what part of that evidence she is to provide and what part 
VA will attempt to obtain for her.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In addition, VA has 
a duty to advise the veteran to submit any evidence in 
support of her claim which she has in her possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  A review of the record indicates that the veteran 
has not yet been provided with the required notification.

In addition, the record shows that in November 2003, the 
veteran submitted a VA Form 21-22, Appointment of Veteran's 
Service Organization as Claimant's Representative.  She 
failed, however, to complete the portion of the form 
specifying which organization she wished to designate as her 
accredited representative.  Thus, it is unclear whether she 
wishes to be represented in this appeal.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The VAMC should contact the veteran 
for the purpose of clarifying whether she 
wishes to be represented in this appeal.  
She should be furnished the appropriate 
form (VA Form 21-22) and advised to 
clarify her representative, if any, and 
return the signed form to the RO.

2.  The VAMC should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

3.  After the actions requested above 
have been completed, the VAMC should 
again review the record considering all 
of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



